El Juez Asociado SeñoR De Jesús
emitió la opinión del tribunal.
Este recurso fué interpuesto contra una sentencia que desestimó la demanda de este pleito a virtud de excepción previa de prescripción. Se alega en la demanda que el de-mandante es un contratista de obras y que allá por el mes de abril de 1924 la demandada, siendo entonces viuda, cele-bró un contrato con el demandante por el cual éste se obligó a reconstruir una casa propiedad de la demandada, por la cantidad de $18,000, siendo de cuenta del demandante todos los gastos de la obra, incluyendo desde luego los materiales de construcción, mano de obra, seguro de indemnizaciones a obreros, etc.; que en enero de 1925 la obra fué terminada y aceptada por la demandada a su entera satisfacción y el 31 del mismo mes abonó al precio fijado en el contrato la cantidad de $9,921, obligándose a pagar los $8,079 restantes el 31 de enero del año siguiente, estipulándose que la suma adeudada devengaría interés a razón del 10 por ciento' anual; que la demandada no fia satisfecho dicha cantidad ni sus in7 tereses, ascendentes en total a $15,578.96, por la cual suma, más las costas, desembolsos y honorarios de abogado, soli-citó sentencia.
Alegó la demandada, y la sostuvo la corte a quo, que la acción ejercitada estaba prescrita de conformidad con el in-ciso 2 del artículo 1867 del Código Civil, ed. 1930.
*267La demanda qne aparece en la transcripción de antos es una, tercera demanda enmendada radicada el 3 de abril de 1941, pero de la sentencia resalta, y lo acepta en sn alegato la demandada apelada, qne la demanda inicial fné radicada el 21 de noviembre de 1939, por lo qne en esta última fecha habían transcurrido trece años, nueve meses y veinte días desde qne venció la obligación reclamada, o sea el 31 de enero de 1926.
La cuestión a resolver es-si a los efectos de la prescrip-ción de la acción ejercitada procede aplicar el inciso 2 del artículo 1867 del Código Civil como sostiene la apelada, caso en el cual la acción estaría prescrita por haber transcurrido más de tres años desde que dejaron de prestarse los servi-cios, o si por el contrario, conforme alega el apelante, es de aplicación el artículo 1864 del mismo cuerpo legal, disposi-tivo de que prescriben a los quince años las acciones perso-nales que no tengan señalado término especial de prescrip-ción.
Parece conveniente para la mejor inteligencia de la discusión, transcribir aquí el artículo 1867 del Código Civil. Dice así:
“Art. 1867. Por el transcurso de tres años prescriben las accio-nes para el cumplimiento de las obligaciones siguientes:
“1. La de pagar a los jueces, abogados, registradores, notarios, peritos, agentes y curiales, sus honorarios y derechos, y los gastos y desembolsos que hubiesen realizado en el desempeño de sus cargos u oficios en los asuntos a que las obligaciones se refieran.
“2. La de satisfacer a los farmacéuticos las medicinas que sumi-nistraron; a los profesores y maestros sus honorarios y estipendios por la enseñanza que dieron, o por el ejercicio de su profesión, arte u oficio.
“3. La de pagar a los menestrales, criados, y jornaleros el im-porte de sus servicios, y de los suministros o desembolsos que hu-biesen hecho, concernientes a los mismos.
“4. La de abonar a los posaderos la comida y habitación, y a los mercaderes el precio ele los géneros vendidos a otros que no lo sean, o que siéndolo se dediquen a distinto tráfico.
*268“El tiempospara la prescripción de las acciones a que se refieren los tres párrafos anteriores se contará desde que dejaron de prestarse los respectivos servicios.”
El precepto legal transcrito es una copia literal del ar-tículo 1967 del Código Civil español, de donde fué adoptado, y éste a su vez tiene su precedente en la Ley-10, Título 11, Libro 10 de la Novísima Recopilación, “Los Códigos Espa-ñoles,” Concordados y Anotados, tomo 9, pág. 339, que dice así:
“Ley X. — Deudas de salarios de sirvientes, medicinas de boticas, comestibles de tiendas, y hechuras de artesanos; y su prescripción pasados tres años.
“D. Carlos y Da. Juana en Madrid año 1528 pet. 157; y D. Felipe II en las Cortes de Madrid de 1567 pet. 39.
“Mandamos, que los que hobieren vivido con qualesquiera" per-sonas destos nuestros reynos, sean obligados a pedir lo que preten-dieren, que se les quedare debiendo del salario, y acostamiento que tuvieren de sus señores, o otro qualquier servicio que les hayan hecho, dentro de tres años después que fueren despedidos de los tales señores; y que pasados aquellos, no lo puedan pedir mas, ex-cepto si mostraren haberlo pedido dentro de los dichos tres años a los dichos sus señores, y ellos no se lo hayan pagado ni satisfecho: y esto mismo mandamos, que se entienda y extienda a los Boticarios y joyeros, y otros oficiales mecánicos y a los especieros, confiteros y otras personas que tienen tiendas de cosas de comer, los quales, pa-sados tres años, no puedan pedir lo que hubieren dado de sus tiendas, ni las hechuras que hubieren hecho. (Ley 9, tit. 15, lib. 4. R.) ”
La citada Ley 10 sólo comprendía en el período prescriptive de tres años, como su. título indica, las deudas de sala-rios de sirvientes, medicinas de boticas, comestibles de tien-das y hechuras de artesanos. Sus disposiciones fueron am-pliadas por el Código Civil español hasta comprender, entre otras reclamaciones, las de los “Profesores y maestros (por) sus honorarios y estipendios por la enseñanza que dieren, o por el ejercicio de su profesión, arte u oficio.”
No seguiremos a las partes en su larga discusión sobre la naturaleza del contrato de arrendamiento de obras y ser-*269vicios cuando el que lo ejecuta suministra también el material de construcción, porque a nuestro juicio el mero hecho de que se trate de ún arrendamiento de servicios no hace de aplicación el artículo 1867, inciso 2, que, como hemos visto y nos proponemos demostrar en el curso de esta opinión, sólo se contrae a los honorarios y estipendios que los profe-sores y maestros reclamen por la enseñanza que dieren o por el ejercicio de su profesión, arte u oficio.
Por consiguiente, precisa determinar si el caso descrito en la demanda está comprendido dentro de los términos del inciso 2 del artículo 1867 del Código Civil, cuyo contenido conocemos.
De la faz de la demanda no aparece que el demandante sea un profesor o maestro y que lo que él reclama sea el pago de sus honorarios y estipendios por la enseñanza que dió o por el ejercicio de su profesión, arte u oficio. “Profesor”, según el Diccionario Enciclopédico Hispanoamericano, es la “persona que ejerce una ciencia o arte,” y “maestro” de acuerdo con la misma obra, es “el que enseña una ciencia, arte u oficio, o tiene título para hacerlo”, y también “el que es práctico en una materia y la maneja con desembarazo.” La palabra “honorario” la define la citada obra en los si-guientes términos: “Gomo sustantivo significa la palabra honorario el sueldo o estipendio que se da á alguno por su trabajo, o la retribución que se concede en pago de ciertos servicios. La palabra honorario se emplea para designar la retribución de los servicios prestados por los médicos, abo-gados, eclesiásticos y otras personas a quienes el honor de la profesión no permita recibir salario.” El vocablo “esti-pendio”, según el mismo Diccionario, es “la paga o remu-neración que se da a una persona por su trabajo o servicio.”
Un contratista de obras no es necesariamente un profesor ni un maestro dentro de la acepción que tienen esas palabras en el precepto legal que interpretamos. La realidad es que en Puerto Rico y más generalmente en los Estados Unidos, *270las obras más costosas y de mayor importancia se hacen por corporaciones que contratan sn ejecución y hacen todos ios gastos necesarios, incluyendo desde luego mano de obra, ma-teriales, etc. ¿Podría alegarse sin incurrir en manifiesto ab-surdo, que un pleito establecido por una de esas corporacio-nes en reclamación del precio de la obra es una acción insti-tuida por un profesor o maestro en cobro de sus honorarios o estipendios por el ejercicio de su profesión, arte u oficio?
El mero contratista de obras no es necesariamente un co-nocedor del arte de construir. Con frecuencia se dedican a ese negocio personas que cuentan con capital o crédito sufi-cientes para acometer la empresa y que están asesoradas por personas conocedoras del trabajo a realizarse. El pro-fesor o maestro a que se contrae el citado precepto legal es, por ejemplo, el arquitecto o ingeniero que prepara los pla-nos y especificaciones, o el que dirige o inspeccionada obra; pero no puede referirse a un mero contratista de obras ni aun a un ingeniero o arquitecto, o persona práctica en esas profesiones, que además de su trabajo profesional incluye en el contrato el coste de los materiales, mano de obra, etc. Es sabido que' generalmente el valor de los servicios profesio-nales propiamente dichos constituye una parte relativamente pequeña del valor de la obra cuando ésta es de alguna im-portancia por el coste de sus materiales, mano de obra, etc.
Que no fué la intención de los autores del Código incluir en dicho período de prescripción el valor de los materiales, mano de obra, etc., nos lo demuestra un examen del propio precepto-legal. Se observará que el inciso 3 del artículo en cuestión, al referirse al pago de los servicios de los menes-trales, criados y jornaleros, incluye además el importe de los suministros o desembolsos que hubiesen hecho concernientes a los mismos. Lo propio se hizo en el inciso primero con respecto a la obligación de pagar a los jueces, abogados, re-gistradores, etc., al incluir además de sus honorarios y de-rechos, los gastos y desembolsos que hubieren tenido en el *271desempeño de sus cargos u oficios. Pero no se hizo así en el inciso 2 al referirse a los profesores y maestros, limitando así el término de prescripción de tres años a su reclamación por concepto de honorarios y estipendios. Si la intención del legislador hubiese sido incluir además de tales honorarios y estipendios el importe de los materiales de construcción, mano de obra, etc., fácil.le hubiera sido expresarlo, como lo hizo en los dos incisos anteriormente aludidos.
Veamos ahora lo que, interpretando el artículo 1967 del Código Civil español, dice Manresa:
“También tiene - resuelto dicho Tribunal (Supremo), con refe-rencia a esta misma regla de prescripción, en sentencia de 21 de marzo de 1905 (100 C. J. 628), que el tiempo para que se extingan por este medio las deudas de artistas y menestrales, señalado en la Constitución de Cataluña 4a. del título 2°. del libro 7, volumen 1, no se refiere a todas indistintamente, sino que se entiende limitado' a las ocasionadas por el trabajo personal de los mismos, al igual de lo que dispone el art. 1967 del Código civil, haciéndolo extensivo además a los desembolsos o suministros que concernientes a dicho trabajo hubieren hecho, y que rige el tiempo ordinario de la pres-cripción respecto de todas las demás, no siendo aplicables los men-cionados preceptos a la reclamación de un contratista de obras que comprende en ella los materiales, su trabajo personal y el de los de-más operarios: doctrina que aun cuando establecida en un caso su-jeto a la legislación catalana, es igualmente aplicable a los análogos que puedan suscitarse y estén sometidos al derecho común.” Co-mentarios al Código Civil, ed. 1907, tomo XII, pág. 864. (Paréntesis nuestros.)
Siendo la de este caso una acción personal para el ejer-cicio de la cual no se ha señalado término especial de pres-cripción, deberá prescribir, con arreglo al artículo 1864 del Código Civil, a los quince años. Mas como de conformidad con el artículo 1869 del mismo Código “el tiempo para la prescripción de toda clase de acciones, cuando no haya dis-posición especial que otra cosa determine, se contará desde que pudieron ejercitarse,” y ese día, según la demanda, fue el 31 de enero de 1926, y entre dicha fecha y la de la inter-*272posición de la demanda original el 21 de noviembre de 1939 sólo habían transcurrido, como hemos dicho antes, trece años, nueve meses y veinte días, claro es que la acción ejercitada no estaba prescrita, y no estándolo, erró la corte a quo al desestimarla por ése motivo.

Consecuentemente, procede declarar con lugar el recurso, revocar la sentencia apelada y devolver el caso a la corte inferior para que conceda a la demandada apelada ton término razonable para contestar la demanda y continúe su tramita-ción con arreglo a derecho.